DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 95 and 122-132 are pending upon entry of amendment filed on 4/4/22.

3.	IN light of Applicant’s amendment to the claims filed on 4/4/22, the rejections of record have been withdrawn. 

The currently amended claims limit the claimed composition utilizes histidine and/or methionine as a stabilizer and citrate or histidine as a buffer.

4.	The following new grounds of rejections are necessitated by Applicant’s amendment to the claims filed on 4/4/22.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 95 and 122-132 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “adalimumab… at concentration of 50mg/ml-160mg/ml” , “stabilizer comprising an amino acid selected form histidine, methionine and combination thereof” and “1-100mM of buffer selected from histidine, citrate”.  The specification supports for 50mg/ml of adalimumab and 20mM of succinate and arginine at most in examples of the instant specification.  However, the specification does not support the combination between methionine and histidine whether it is a buffer or as a stabilizer as required by the currently claimed invention.  No exemplary formulations that are encompassed by the currently amended claims any buffer/stabilizer combination at any concentration in the context with amended claims are present in the specification. 

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 95 and 122-132 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat 8,216,583 (of record) in view of WO2011/161226 (newly cited).

 The ‘583 patent teaches aqueous formulations comprising an adalimumab, polysorbate, buffer at pH 4-8 especially pH about 5.2, and tonicity modifier (claims 1-19, col.6) wherein the concentration of antibody is from 35-115mg/ml. Claims 83, 95, 97, 108 and 110 are included in this rejection.  Note the adalimumab is humanized TNF                        
                            α
                        
                     antibody and D2E7 is used (col 12, note p. 6 of the instant application.

In addition, the ‘583 patent teaches various buffers including succinate (col. 8), 5-20mg/ml of mannitol, sorbitol and/or trehalose (col. 7-8) and 4.932mg/ml of NaCl (Table 1).  Given that the molecular weight of sorbitol is 182.9, trehalose is 342.3 and NaCl is 58.44, respectively, the mass volume concentration is converted to 109mM, 58mM and 85mM in molar concentration, respectively.  Further, 0.8mg/ml of polysorabate is used (table 1) is 0.08%.  Claims 93 and 106 reciting addition of sorbitol, polyol, surfactant and tonicity agent are included in this rejection.  

The disclosure of the ‘583 patent differs from the instant claimed invention in that it does not teach the use of histidine or methionine as in claims 95 and 121 and lyophilization of antibody as in claims 132, respectively. 

The ‘226 publication teaches addition of methionine at 5-500mM in the presence of histidine buffer of 1-100mM in antibody formulations at pH 5.8 (claims 1-17).  These antibody formulations are suitable for high concentrations (p. 5-17), reduce aggregates (Examples).  The lyophilization extends shelf life and methionine also works as antioxidant (p. 5).  The histidine and methionine combination is used in claims. 

Given that the selections of excipients used in the ‘226 publication overlap with the ’728 patent (of record), the antibody that is used I the ‘226 publication is expected to work for claimed antibody.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add methionin and employ lyophilization process as taught by the ‘226 publication in the adalimumab formulations taught by the '583 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of arginine improves solubility and reduces aggregates thus improves overall stability of the antibody formulation and lyophilzation improves shelf life upon storage. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

9.	No claims are allowable.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner						
Technology Center 1600
May 13, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644